Denied October 24, 1916.
On Petition for Rehearing.
(159 Pac. 1168.)
Mr. Justice Benson
delivered the opinion of the court.
In a very earnestly argued petition for rehearing, counsel for appellant urges that the original opinion herein is inconsistent with the law as announced in the case of Richards v. School District No. 1, 78 Or. 621 (153 Pac. 482), but a careful consideration of both opinions does not sustain the- contention. The Richards Case is based upon Laws of 1913, Chapter 37, which is applicable only to districts having a population of 20,000 or more persons, while the case at bar is controlled entirely by the provisions of Chapter 172, Laws of 1913. The distinction between the two acts is so clear, and the exposition of the law as expressed in Chapter 172 so explicitly stated in the former opinion herein, as to require no further discussion. The vast difference in the facts of the two cases only emphasizes the correctness of the conclusion heretofore reached.
Petition for rehearing is denied.
Rehearing Denied.